DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to Application 17/159329 filed on January 27, 2021 in which Claims 1-18 are presented for examination.

Status of Claims
Claims 1-18 are pending, of which claims 1-18 are rejected under 103. 

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on February 10, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 15 is objected to because of the following informalities:  “overloaded to another one the plurality of target ports”. Suggestion: “overloaded to another one of the plurality of target ports “ Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 12 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the modeling" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the first plurality of I/O operations" in Line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the first correction action" in Lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The claimed invention is directed to non-statutory subject matter.  
As per claim 18, they are rejected because applicant has provided evidence that applicant intends the term "computer readable medium” to include non-statutory matter.  Applicant describes a computer readable medium as including a means to communicate (see Page 51, Lines 1-10).  As such, the claim is drawn to a form of energy. Energy is not one of the four categories of invention and therefore this claim(s) is/are not statutory.  Energy is not a series of steps or acts and thus is not a process. Energy is not a physical article or object and as such is not a machine or manufacture. Energy is not a combination of substances and therefore not a composition of matter.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaitanya (US Patent Application 2009/0234984) in view of Thankappan (US Patent Application 2015/0095445 A1) and further in view of Coutts (US Patent Application 2012/0173477).

Claim 1, Chaitanya teaches a method of detecting and managing target port overloads (View Chaitanya ¶ 7; port utilization overload) comprising: receiving I/Os from a plurality of initiators of a host at a plurality of target ports of a data 5storage system (View Chaitanya ¶ 7, 15; input/output traffic); determining a plurality of initiator workloads for the plurality of initiators (View Chaitanya Fig. 1, Component 12; ¶ 4, 16; hosts); determining a plurality of target workloads for the plurality of target ports (View Chaitanya Fig. 1, Component 14; ¶ 4, 16; ports); and 15responsive to determining that at least one of the plurality of target ports is expected to be overloaded, performing at least one corrective action to alleviate or reduce an overloaded workload condition expected for the at least one target port (View Chaitanya; ¶ 7; adjust traffic utilization).  

Chaitanya does not explicitly teach determining that a first of the plurality initiators of the host is a failed initiator that has stopped sending I/Os to the data storage system, wherein the first initiator has a first initiator 10workload of the plurality of initiator workloads; determining, in accordance with the first initiator workload, a plurality of revised target workloads for the plurality of target ports; determining, in accordance with plurality of revised target workloads, whether any of the plurality of target ports is expected to be overloaded.

However, Thankappan teaches determining that a first of the plurality initiators of the host is a failed initiator that has stopped sending I/Os to the data storage system, wherein the first initiator has a first initiator 10workload of the plurality of initiator workloads (View Thankappan ¶ 1, 14; port failure); determining, in accordance with the first initiator workload, a plurality of revised target workloads for the plurality of target ports (View Thankappan ¶ 1, 14; failover).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Chaitanya with determining that a first of the plurality initiators of the host is a failed initiator that has stopped sending I/Os to the data storage system, wherein the first initiator has a first initiator 10workload of the plurality of initiator workloads; determining, in accordance with the first initiator workload, a plurality of revised target workloads for the plurality of target ports since it is known in the art that a host/port can fail (View Thankappan ¶ 1, 14).  Such modification would have allowed a port to failover.

Chaitanya and Thankappan does not explicitly teach determining, in accordance with plurality of revised target workloads, whether any of the plurality of target ports is expected to be overloaded.

However, Coutts teaches determining, in accordance with plurality of revised target workloads, whether any of the plurality of target ports is expected to be overloaded (View Coutts ¶ 25; predict overload).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with determining, in accordance with plurality of revised target workloads, whether any of the plurality of target ports is expected to be overloaded since it is known in the art that an resource overload can be predicted (View Coutts ¶ 25).  Such modification would have allowed a load to be balanced after predicting an overload.

Claim 17 is the system corresponding to the method of Claim 1 and is therefore rejected under the same reasons set forth in the rejection of Claim 1.

Claim 18 is the medium corresponding to the method of Claim 1 and is therefore rejected under the same reasons set forth in the rejection of Claim 1.

Claim 2, most of the limitations of this claim has been noted in the rejection of Claim 1.  Thankappan further teaches determining the plurality of revised target workloads for the 20plurality of target ports is performed on the data storage system and includes: modeling distribution of the first initiator workload over paths from remaining initiators of the host to the plurality of target ports, wherein the remaining initiators include all initiators of the plurality of initiators other than the first initiator that failed (View Thankappan ¶ 1, 14; multiple I/O paths).  

Claim 253, most of the limitations of this claim has been noted in the rejection of Claim 2.  Thankappan further teaches the modeling is performed on the data storage system in accordance with a load balancing algorithm performed by a multipath driver of the host that performs path selection for selecting a path used for sending I/Os from the host to the data storage system (View Thankappan ¶ 16; alternate path selected).  


Claim(s) 4-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaitanya (US Patent Application 2009/0234984) in view of Thankappan (US Patent Application 2015/0095445 A1) in view of Coutts (US Patent Application 2012/0173477) and further in view of Fujiwara (US Patent Application 2005/0240681).


Claim 304, most of the limitations of this claim has been noted in the rejection of Claim 1.  Chaitanya, Thankappan and Coutts do not explicitly teach receiving, at the data storage system from the host, a plurality of host registration commands, wherein each of the plurality of host registration commands is sent on a path from one of the plurality of initiators of the host to one of the plurality of target ports of the data storage system.  


However, Fujiwara teaches receiving, at the data storage system from the host, a plurality of host registration commands, wherein each of the plurality of host registration commands is sent on a path from one of the plurality of initiators of the host to one of the plurality of target ports of the data storage system (View Fujiwara ¶ 159; host name registered).  

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with receiving, at the data storage system from the host, a plurality of host registration commands, wherein each of the plurality of host registration commands is sent on a path from one of the plurality of initiators of the host to one of the plurality of target ports of the data storage system since it is known in the art that a host name can be registered (View Fujiwara ¶ 159).  Such modification would have allowed a host to be failed over to a secondary host.

Claim 5, most of the limitations of this claim has been noted in the rejection of Claim 4.  Fujiwara further teaches each of the plurality of host registration commands includes a host name uniquely identifying the host (View Fujiwara ¶ 159; host IP address).  

Claim 6, most of the limitations of this claim has been noted in the rejection of Claim 5.  Fujiwara further teaches the data storage system generates a host registration table 10using the plurality of host registration commands (View Fujiwara ¶ 159; session information table).  

Claim 7, most of the limitations of this claim has been noted in the rejection of Claim 6.  Fujiwara further teaches the host registration table identifies, for the host, the plurality of initiators of the host (View Fujiwara ¶ 159; host port number).  

Claim 158, most of the limitations of this claim has been noted in the rejection of Claim 7.  Fujiwara further teaches said determining that the first initiator of the host is a failed initiator that has stopped sending I/Os to the data storage system comprises: determining, using the host registration table, that at least one of the remaining initiators is sending 1/Os to the data storage system during a same time that the first initiator has stopped sending I/Os to the data storage system (View Fujiwara Fig. 27A, 27B; ¶ 158; storage access information table).  

Claim 9, most of the limitations of this claim has been noted in the rejection of Claim 8.  Fujiwara further teaches the host is a first host having a first entry in the host registration table, wherein the first entry identifies the plurality of initiators as belonging to the first host (View Fujiwara ¶ 159; entry).  

Claim 2510, most of the limitations of this claim has been noted in the rejection of Claim 9.  Fujiwara further teaches including: receiving, at the data storage system from a second host, a second plurality of host registration commands, wherein each of the second plurality of host registration commands is sent on a path from one of a second plurality of initiators of the second host to one of the plurality of target ports of the data storage system (View Fujiwara Fig. 27A, 27B; ¶ 158, 159; multiple host names), wherein each of the second plurality of host 30registration commands includes a second host name uniquely identifying the second host (View Fujiwara ¶ 159; host IP address) (View Fujiwara ¶ 158; host name identifier); and Page 53 of 57Dell Ref. No.: 122831.01 M&S Ref. No.: EMS-903US creating a second entry in the host registration table for the second host, wherein the second entry identifies the second plurality of initiators as belonging to the second host (View Fujiwara ¶ 159; host name registered).  

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaitanya (US Patent Application 2009/0234984) in view of Thankappan (US Patent Application 2015/0095445 A1) in view of Coutts (US Patent Application 2012/0173477) and further in view of Iliadis (US Patent Application 2015/0186411).

Claim 11, most of the limitations of this claim has been noted in the rejection of Claim 1.  Chaitanya, Thankappan and Coutts do not explicitly teach the at least one corrective action includes a first corrective 5action that introduces an additional delay when servicing I/Os sent from the host to the data storage system.  


However, Iliadis teaches the at least one corrective action includes a first corrective 5action that introduces an additional delay when servicing I/Os sent from the host to the data storage system (View Iliadis ¶ 32; additional overall latency for recovery operations).  

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the at least one corrective action includes a first corrective 5action that introduces an additional delay when servicing I/Os sent from the host to the data storage system since it is known in the art that a corrective action can be delayed (View Iliadis ¶ 32).  Such modification would have allowed load balancing to be delayed.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaitanya (US Patent Application 2009/0234984) in view of Thankappan (US Patent Application 2015/0095445 A1) in view of Coutts (US Patent Application 2012/0173477) in view of Iliadis (US Patent Application 2015/0186411) and further in view of Niwa (US Patent 6,590,875).

Claim 12, most of the limitations of this claim has been noted in the rejection of Claim 11.  Coutts further teaches it is determined at a first point in time that the at least one of the plurality of target ports is expected to be overloaded (View Coutts ¶ 25; predict overload). Chaitanya further teaches subsequent to the first point in 10time, the host sends a first plurality of IOs to the data storage system (View Chaitanya ¶ 7, 15; input/output traffic).

Chaitanya, Thankappan, Coutts and Iliadis do not explicitly teach wherein the data storage system waits an additional amount of time before returning an acknowledgement to the host regarding completion of each of the first plurality of I/O operations.  

However, Niwa teaches wherein the data storage system waits an additional amount of time before returning an acknowledgement to the host regarding completion of each of the first plurality of I/O operations (View Niwa Col. 6, Lines 56-60; delay ACK packets).  

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with wherein the data storage system waits an additional amount of time before returning an acknowledgement to the host regarding completion of each of the first plurality of I/O operations since it is known in the art that transmission of an acknowledgement can be delayed (View Niwa Col. 6, Lines 56-60).  Such modification would have allowed a delayed ACK to be sent after an I/O function is completed.


Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaitanya (US Patent Application 2009/0234984) in view of Thankappan (US Patent Application 2015/0095445 A1) in view of Coutts (US Patent Application 2012/0173477) and further in view of Eichenberger (US Patent Application 2011/0276786).

Claim 13, most of the limitations of this claim has been noted in the rejection of Claim 1.  Chaitanya, Thankappan and Coutts do not explicitly teach the at least one corrective action includes a first corrective 15action that allocates additional resources of the data storage system for use by the at least one target port expected to be overloaded, wherein the additional resources are used by the target port in connection with servicing received I/Os.  

However, Eichenberger teaches the at least one corrective action includes a first corrective 15action that allocates additional resources of the data storage system for use by the at least one target port expected to be overloaded, wherein the additional resources are used by the target port in connection with servicing received I/Os (View Eichenberger ¶ 44; additional resources).  


It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the at least one corrective action includes a first corrective 15action that allocates additional resources of the data storage system for use by the at least one target port expected to be overloaded, wherein the additional resources are used by the target port in connection with servicing received I/Os since it is known in the art that additional resources can be allocated (View Eichenberger ¶ 44).  Such modification would have allowed additional resources to be allocated for load balancing.

Claim 14, most of the limitations of this claim has been noted in the rejection of Claim 13.  Eichenberger further teaches the additional resources includes any of: additional cores, 20additional threads, or additional processor resources (View Eichenberger ¶ 44; various processors).  

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaitanya (US Patent Application 2009/0234984) in view of Thankappan (US Patent Application 2015/0095445 A1) in view of Coutts (US Patent Application 2012/0173477) and further in view of Ghosalkar (US Patent Application 2009/0031057).


Claim 15, most of the limitations of this claim has been noted in the rejection of Claim 1.
Chaitanya, Thankappan and Coutts do not explicitly teach the at least one corrective action includes a first corrective action that performs dynamic path state modification that redistributes at least some I/O workload of the at least one target port expected to be overloaded to another one the plurality of 25target ports that is not expected to be overloaded.  


However, Ghosalkar teaches the at least one corrective action includes a first corrective action that performs dynamic path state modification that redistributes at least some I/O workload of the at least one target port expected to be overloaded to another one the plurality of 25target ports that is not expected to be overloaded (View Ghosalkar ¶ 16; dynamic I/O load balancing).  

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the at least one corrective action includes a first corrective action that performs dynamic path state modification that redistributes at least some I/O workload of the at least one target port expected to be overloaded to another one the plurality of 25target ports that is not expected to be overloaded since it is known in the art that load balancing can be performed (View Ghosalkar ¶ 16).  Such modification would have allowed dynamic I/O load balancing to be performed as a corrective action.


Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaitanya (US Patent Application 2009/0234984) in view of Thankappan (US Patent Application 2015/0095445 A1) in view of Coutts (US Patent Application 2012/0173477) in view of Ghosalkar (US Patent Application 2009/0031057) and further in view of Singal (US Patent Application 2014/0056122).


Claim 16, most of the limitations of this claim has been noted in the rejection of Claim 15.  Coutts further teaches a first path is from one of the remaining initiators to a first of the plurality of target ports expected to be overloaded (View Coutts ¶ 25; predict overload).

Chaitanya, Thankappan, Coutts and Ghosalkar does not explicitly teach wherein before performing the first correction action, the first path is preferred, and wherein performing the first corrective action 30includes: Page 54 of 57Dell Ref. No.: 122831.01 M&S Ref. No.: EMS-903USmodifying a first state of the first path to denote that the first path has transitioned from preferred to non-preferred; and notifying the host regarding the change in the first state of the first path to non-preferred, wherein the host sends I/Os to the data storage system over one or more other paths having an 5associated state of preferred and wherein the host does not send I/Os over the first path while the first state is non-preferred unless there are no other active preferred paths between the host and the data storage system.

However, Singal teaches wherein before performing the first correction action, the first path is preferred (View Singal ¶ 61; primary link), and wherein performing the first corrective action 30includes: Page 54 of 57Dell Ref. No.: 122831.01 M&S Ref. No.: EMS-903USmodifying a first state of the first path to denote that the first path has transitioned from preferred to non-preferred (View Singal ¶ 61; failure primary link); and notifying the host regarding the change in the first state of the first path to non-preferred, wherein the host sends I/Os to the data storage system over one or more other paths having an 5associated state of preferred and wherein the host does not send I/Os over the first path while the first state is non-preferred unless there are no other active preferred paths between the host and the data storage system (View Singal ¶ 61; switchover link notification).


It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with wherein before performing the first correction action, the first path is preferred, and wherein performing the first corrective action 30includes: Page 54 of 57Dell Ref. No.: 122831.01 M&S Ref. No.: EMS-903USmodifying a first state of the first path to denote that the first path has transitioned from preferred to non-preferred; and notifying the host regarding the change in the first state of the first path to non-preferred, wherein the host sends I/Os to the data storage system over one or more other paths having an 5associated state of preferred and wherein the host does not send I/Os over the first path while the first state is non-preferred unless there are no other active preferred paths between the host and the data storage system since it is known in the art that a notification of failover can be sent (View Singal ¶ 61).  Such modification would have allowed a primary path to be failed over.


Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Jacoby et al. (U.S. Patent Application 2015/0074463); teaches correcting load balancing.
Kumarasamy et al. (U.S. Patent Application 2013/0227352); teaches corrective actions with load balancing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAI E BUTLER/Primary Examiner, Art Unit 2114